          Case 3:20-cv-00124-LPR Document 8 Filed 06/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

PLENNEY P. BARKDULL                                                                 PLAINTIFF
#166596

v.                               Case No. 3:20-cv-00124-LPR


DOE                                                                               DEFENDANT
“Mrs. Wonda” cook, Poinsett County Jail


                                         JUDGMENT

       Pursuant to the Order entered on June 8, 2020, it is considered, ordered, and adjudged that

this case is DISMISSED without prejudice. The Court certifies that an in forma pauperis appeal

from this Order and accompanying Judgment would not be taken in good faith pursuant to 28

U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 8th day of June 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
